Title: To Thomas Jefferson from William Fleming, 10 May 1779
From: Fleming, William
To: Jefferson, Thomas



Dear Sir
Philadelphia, 10th May, 1779.

I wish it were in my power to write you satisfactorily on the state of our public affairs. My residence here is of too short a date to enable to form a proper judgment of them. There are matters of great concern now before congress, of which I am not at liberty to speak freely, tho’ I am of opinion we may have peace on honorable and advantageous terms, in the course of the ensuing winter. We have pretty certain intelligence that a considerable reinforcement (the N. York papers of the 1st. of May say 8000 men) will be sent over immediately; and if so there will, no doubt, be an active campaign, which it is generally supposed will be chiefly confined to the southern states, where we are the most vulnerable—and from thence the enemy can more easily withdraw their troops to the West Indies, if occasion should require it.
I beg I may not be put in nomination at the ensuing election of delegates to serve in congress; as I find it next to impossible for me to serve longer than til August, should my country be disposed to continue me here; for besides my own loss of time; and the long separation from my family, my expences are so enormous that I find my fortune quite insufficient to support them. I am in private lodgings, with only a servant and two horses, which are in the continental stable, and I live as frugal as possible, notwithstanding which it costs me, at least, 25£ a week, over and above my wages. If our assembly do not determine to support their delegates in congress, they will shortly find that none of those of small fortunes will be able to continue here long enough to make themselves acquainted with the business they come to transact, so as to render them essential service; for I think I already discover men here who have local views, highly detrimental to the general good of the union.
Beef is from 12 to 15/ a pound, butter 20/, good lamb 20 dollars a quarter, and every thing else proportionably dear, and rising daily. From hence you may form some idea of what the dec[ent] support of your delegates will require. I wish not to put a shilling of public money in my pocket, and as the necessaries of life are daily rising, and what would now be an adequate allowance will not be so a month hence, I think it would be better for the delegates [to] render an account of their expences, and let them be paid by the treasurer. No man who could not be trusted to render a just account deserves a seat in congress.
You will pardon the liberty I have taken of mentioning this  subject to you. I did it from a conviction that you will do what you think right on the occasion.
I beg the favor of a line when you have a leisure half hour. I shall remember your weeping willow, & am Yr. affct. friend & servt,

Wm. Fleming


May 11th
I closed my letter yesterday morning, thinking it was post day, but have since been better informed; and as the paper of this day contains the latest advices we have, I inclose it for your amusement. Genl. Washington in a letter to Congress, dated the 7th is somewhat more particular than the paper respecting the embarkation from N. York. He says he received a letter from Genl. Maxwell, who is near Amboy, the 5th. instant, informing “that that day there sailed from N. York about 4 or 5000 troops, chiefly Brittish, supposed either for Georgia or the West Indies, and said to be commanded by generals Vaughan and Leslie.” The same day he received a letter from Colo. Ford, stationed in the neighbourhood of Maxwell, with an account “that the same day (the 5th.) 27 square rigged vessels and 12 or 14 sloops and schooners put to sea, and steered S.E. ‘til out of sight.”—That by a prisoner from N. York he was informed that the report there was, that between 6 and 7000 troops were embarked (He sailed with them to the watering place) that there was a vast number of light horse [on] board; and the fleet was very full of men—their destination unknown to the officers, who were very anxious to be informed whether they were going. Their conjectures were various—some for Georgia, some for Maryland, and some for Rh: Island. And that Genl. Clinton was said to be on board—but that Genl. Washington thinks highly improbable. The General thinks, from the number of vessels, that the whole embarkation cannot exceed 4000 men.
We are just informed (by report) that two large French merchantmen, full of dry goods, are taken off the Cape of Delaware, and carried into N. York. Adieu.

